Citation Nr: 1535799	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  06-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for hypertension, to include as due to posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 10 percent prior to October 5, 2010, and in excess of 30 percent as of October 5, 2010, for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970, and his decorations include the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned a 10 percent rating, effective July 23, 2004.  A March 2015 rating decision assigned a 30 percent rating, effective October 5, 2010.  However, as that increase does not represent a total grant of benefits sought, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  All other claims are also on appeal from the November 2005 rating decision.  In June 2010, the Board remanded this matter for additional development


REMAND

Unfortunately, additional development is necessary before the Veteran's claims can be adjudicated.  The Board finds a lack of substantial compliance with the remand directives of the June 2010 remand with regard to the claims for entitlement to service connection for bilateral hearing loss, gout, arthritis, rhinitis, and hypertension.  Additionally, new medical evidence shows that the Veteran's PTSD may have worsened since the last VA examination, and therefore another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In the June 2010 remand, the Board requested that the RO provide the Veteran VA examinations concerning claims of entitlement to service connection for bilateral hearing loss, gout, arthritis, rhinitis, and hypertension.  The Board also requested that after all of the directed development had occurred that the RO should readjudicate the claims and issue a supplemental statement of the case if any decisions were adverse to the Veteran.

In October 2010, the requested VA examinations were conducted concerning bilateral hearing loss, hypertension, gout, rhinitis, and PTSD.  In December 2014, the Veteran underwent an additional VA examination concerning hypertension.  In March 2015, the Veteran underwent VA examinations concerning hypertension, gout, arthritis, and rhinitis.  

With regard to the claim of entitlement to service connection for bilateral hearing loss, hypertension, gout, and rhinitis, subsequent to VA examinations concerning those issues, no supplement statement of the case has been issued.  Therefore, those issues were not readjudicated as requested by the June 2010 Board remand.  Therefore, these issues must be remanded back to the RO to readjudicate the claims and issue a supplemental statement of the case.  

The Board finds that the development conducted concerning the claims does not comply with the directives of the June 2010 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the claim of entitlement to service connection for arthritis, the Board notes that the RO issued a supplemental statement of the case in December 2014.  In March 2015 the Veteran underwent a VA examination concerning arthritis.  However, to a supplemental statement of the case has not been issues following that March 2015 VA examination with regard to the claim for service connection for arthritis.  Therefore, this issue must be remanded for readjudication with consideration of the March 2015 VA examination report.  

With regard to the claim of entitlement to an increased rating for PTSD, the Veteran underwent VA examinations in October 2005, November 2008, and October 2010.  In March 2015, the RO issued a rating decision that increased the rating to 30 percent, effective October 5, 2010.  However, a March 2015 VA mental health progress report shows that the Veteran's PTSD had worsened since his last VA examination.  Specifically, it was noted that the Veteran reported suicidal ideation, was assigned a Global Assessment of Functioning Score of 40, and was prescribed medication to treat PTSD symptoms.  Therefore, as it has been more than four years since the Veteran has been provided a VA examination of PTSD, and a worsening of symptomology has been suggested in recent VA treatment records, a remand is warranted to ensure that record contains evidence of the current severity of his PTSD.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated after March 2015 and associated them with the record.  

2.  Then, schedule the Veteran for a VA psychiatric examination to assess the current severity of PTSD.  The examiner must review the claims file and must note that review in the examination report.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should make specific findings as to the presence, extent, and frequency of all symptoms of PTSD.  The examiner should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the service-connected psychiatric disability.  The examiner should provide an assessment of the severity of the Veteran's service-connected PTSD, specifically commenting upon the impact of the disability on employability and on social and occupational functioning.

3.  Then, readjudicate all claims on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

